Citation Nr: 1104370	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 
2002, for the award of service connection for depression 
secondary to service-connected fibromyalgia.

2.  Entitlement to an effective date earlier than February 27, 
2003, for the award of service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to an effective date earlier than October 28, 
2002, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to March 
1981 and from June 1982 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The Veteran testified before a decision review officer at a 
hearing in September 2007 and before the undersigned Veterans Law 
Judge at a hearing in October 2009.  Transcripts of both hearings 
are of record.  

Since the issuance of the statement of the case (SOC), additional 
evidence has been received, without a waiver, in the form of 
medical records.  Normally, absent a waiver from the Veteran, a 
remand is necessary when evidence is received by the Board that 
has not been considered by the RO.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the records are dated from 2003 to 2009 and are not 
pertinent to the issues of entitlement to earlier effective 
dates.  Consequently, a remand is not necessary.


FINDINGS OF FACT

1.  An October 28, 2002, VA examination shows that the Veteran 
was diagnosed with probable psychiatric disturbances secondary to 
military experience; an informal claim for service connection for 
depression as secondary to service-connected fibromyalgia was 
raised at that time.

2.  Prior to October 28, 2002, there was no information or 
evidence that could be construed as a claim pursuant to which an 
award of service connection could have been granted for 
depression as secondary to service-connected fibromyalgia.

3.  A claim of entitlement to service connection for gastritis 
was denied by a decision of the RO in September 1984; the Veteran 
did not appeal.  The Veteran's claims for service connection for 
gastrointestinal disorders, including gastritis and hiatal 
hernia, were subsequently denied several times.

4.  The Veteran did not appeal any of the prior denials of 
service connection for a gastrointestinal disability; the last 
unappealed denial was a Board decision in September 1997 that 
specifically addressed reflux disease.

5.  Following the September 1997 denial, an application to reopen 
the claim of service connection was not received until February 
27, 2003.

6.  Prior to receipt of the formal claim for entitlement to a 
TDIU on February 7, 2002, there were no pending requests for TDIU 
that were unadjudicated.

7.  Prior to October 28, 2002, the Veteran was service-connected 
for fibromyalgia, rated as 40 percent disabling; and residuals of 
fractured right distal fibula, rated as 20 percent disabling; his 
combined disability rating was 50 percent.

8.  The Veteran met the schedular percentage requirements for 
TDIU effective October 28, 2002, when he was awarded service 
connection for depression as secondary to service-connected 
fibromyalgia.

9.  Prior to October 28, 2002, the Veteran's service-connected 
disabilities did not preclude him from obtaining or retaining 
substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to 
October 28, 2002, for the award of service connection for 
depression secondary to service-connected fibromyalgia have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.151, 3.155, 3.400, 3.816 (2010).

2.  The criteria for the assignment of an effective date prior to 
February 27, 2003, for the award of service connection GERD have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2018); 38 
C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2010).

3.  The criteria for the assignment of an effective date prior to 
October 28, 2002, for the award of a TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2018); 38 C.F.R. §§ 3.151, 
3.155, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in April 2003, 
before the AOJ's initial adjudication of the claims.  (Although 
the complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Additionally, while the notification did not include the criteria 
for assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board notes that the Veteran was apprised of these criteria 
in correspondence dated in March 2006.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and Social Security Administration (SSA) records.  There has been 
no suggestion that additional evidence pertinent to an effective 
date question is outstanding and needs to be sought.  VA has no 
duty to inform or assist that was unmet.

II.  Analysis

The general rule regarding effective dates is that the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim re-opened after final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

The Board notes that a specific claim in the form prescribed by 
the Secretary of Veterans Affairs must be filed in order for 
benefits to be paid to any individual under the laws administered 
by VA.   38 C.F.R. § 3.151.  The term "claim" or "application" 
means a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, information, 
or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any 
communication or action indicating an intent to apply for a 
benefit may be considered an informal claim.  38 C.F.R. § 3.155.

Service Connection for Depression earlier than October 28, 2002

The Veteran contends that he is entitled to an effective date 
earlier than October 28, 2002, for the award of service 
connection for depression as secondary to his service-connected 
fibromyalgia because he was diagnosed with depression before that 
date.

A review of the claims file shows that at a VA examination 
performed on October 28, 2002, the Veteran was diagnosed with 
probable psychiatric disturbances secondary to military 
experience.  The RO considered this diagnosis to be an informal 
claim for service connection for depression.  A formal claim from 
the Veteran's representative dated in February 2003 was received 
at the RO in March 2003.  

The Board acknowledges that a September 1984 rating decision 
denied service connection for mixed personality disorder.  
However, as a personality disorder is an Axis II diagnosis, while 
depression is an Axis I diagnosis, the Board finds that the 
Veteran's claim for depression as secondary to his service-
connected fibromyalgia is not a petition to reopen, and the law 
governing effective dates for original claims applies.  

The Board has considered the Veteran's testimony and written 
contentions with regard to his claim for an earlier effective 
date.  While the Board does not doubt the sincerity of the 
Veteran's believe that the effective date for his grant of 
service connection for depression secondary to service-connected 
fibromyalgia, the record on appeal does not reflect any 
information or evidence prior to October 28, 2002, that could be 
construed as a claim of service connection.  As noted above, an 
award of compensation based on an original claim will generally 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  Therefore, while 
the Veteran contends that the effective date for the grant of 
service connection for depression should be earlier than October 
28, 2002, the record presents no evidentiary basis for the 
assignment of an earlier effective date.  The governing legal 
authority is clear and specific and VA is bound by it.  As a 
result, the Veteran's claim for an earlier effective date is 
denied.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against this 
claim for an earlier effective date.  The earliest possible 
effective date is the currently assigned date of October 28, 
2002.

Service Connection for GERD earlier than February 27, 2003

The Veteran contends that he is entitled to an effective date 
earlier than February 27, 2003, for the award of service 
connection of GERD because he was first diagnosed and treated for 
chronic gastritis in service.  

The Veteran's claims for gastrointestinal issues were denied 
several times in the past.  An initial claim for service for 
gastritis was denied by the RO in a September 1984 rating 
decision; the Veteran did not appeal that decision.  Therefore, 
that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2010).  The Veteran subsequently was 
denied service connection for hiatal hernia with reflux disease 
in a September 1990 rating decision; petitions to reopen claims 
for service connection for gastritis and hiatal hernia with 
reflux disease were denied by the Board in September 1997.  The 
Veteran did not appeal any of those decisions; therefore, they 
are all final.  Id.  On February 27, 2003, the RO received 
correspondence from the Veteran's representative, which included 
an application to reopen the claim of service connection.

The Board observes that the petition to reopen received on 
February 27, 2003, was dated June 13, 2002.  The claim also 
includes a copy of a certified mail receipt that indicates that a 
letter was received at the RO on June 19, 2002.  However, the 
certified mail receipt does not show what the contents were of 
the letter received at the RO.  In this regard, the claims file 
includes another letter from the Veteran's representative, also 
dated June 13, 2002, regarding the submission of the Veteran's 
SSA records.  Thus, there are two separate letters, both dated 
June 13, 2002, and one certified mail receipt.  Therefore, the 
evidence does not establish that the Veteran's claim was in fact 
received at the RO sooner than February 27, 2003, which is the 
date stamped on the Veteran's petition to reopen the claim of 
service connection.

The United States Court of Appeals for Veterans Claims (Court) 
has applied a presumption of regularity to all manner of VA 
processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 
220 (2000).  In applying this legal principle to the present 
instance, the presumption of regularity applies to VA's actions 
following receipt of a claim.  It is presumed that VA properly 
processed all claims submitted by the Veteran or his 
representative, including affixing evidence of the date of 
receipt by VA, and associating the claim with the claims folder.  
Clear evidence is required to rebut the presumption of 
regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 
6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In reviewing the evidence of record, the Board finds that the 
presumption of regularity has not been rebutted.  Although the 
Veteran contends that his petition to reopen his claim for 
service connection was submitted in June 2002, the copy of the 
claim in the claims file shows a date stamp of February 27, 2003.  
Without evidence to the contrary and with the presumption of 
regularity of the official acts of public officers, the Board 
must conclude that any mail sent to the RO would have been 
received and associated with the claims file.  See Marciniak v. 
Brown, 10 Vet. App. 198, 200 (1998).  The Board finds the 
Veteran's assertion that he submitted his claim in June 2002, 
along with a copy of a certified mail receipt is not sufficient 
to rebut the presumption of regularity in the administrative 
process, especially since the evidence shows that the Veteran's 
representative sent another letter with the same date as the 
claim, which was received by the RO in June 2002.  

Therefore, because the presumption of regularity in the 
administrative process has not been rebutted, the Board finds 
that the claim to reopen was not received until February 27, 
2003.  

Because the 1997 Board decision is final with respect to reflux 
disease, the claim by which the Veteran was granted service 
connection for GERD, and which led to this appeal, was a claim to 
reopen a previously denied claim.  The Court has held that when a 
claim is reopened, the effective date cannot be earlier than the 
date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 
539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. 
Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 
2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

Here, the evidence clearly shows that the final disallowance, 
that is, the last disallowance that is determined to be a final 
decision by virtue of having not been appealed, is the September 
1997 denial by the Board.  The evidence also shows that the date 
of receipt of the claim to reopen was February 27, 2003, and that 
it is a claim re-opened after final disallowance.  In light of 
the foregoing, the only effective date for award of service 
connection that may be assigned for the Veteran's GERD is the 
presently assigned date of February 27, 2003.

While the Board recognizes the Veteran's belief that the 
effective date for his grant of service connection for GERD 
should be earlier than February 27, 2003, because of his having 
been treated in service, and because the claim was dated in June 
2002, the governing legal authority is clear and specific and VA 
is bound by it.  As a result, the Veteran's claim for an earlier 
effective date is denied.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against this earlier effective 
date claim.  The earliest possible effective date is the 
currently assigned date of February 27, 2003.

Entitlement to a TDIU earlier than October 28, 2002

The Veteran contends that he is entitled to an effective date 
earlier than October 28, 2002, for the award of TDIU.  The 
Veteran last worked in 1992 and he contends that prior claims for 
increased ratings raised the issue of TDIU.  The Court recently 
held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part of the claim for an increased rating 
is whether a total rating based on individual unemployability as 
a result of that disability is warranted.  Id at 455.  
Additionally, in Mayhue v. Shinseki, No. 09-0014 (U.S. Vet. App. 
Jan. 18, 2011), the Court held that a request for entitlement to 
a TDIU is part of an initial application for benefits, and the 
Board is required to consider evidence of unemployability as far 
back as the date of the underlying initial claim.  

The Board acknowledges the Veteran's contention that previous 
claims encompassed claims for TDIU, but observes that the 
previous claims for increased ratings for residuals of fractured 
right distal fibula and fibromyalgia were denied by the Board in 
November 2005 and were not appealed; service connection for a 
cardiovascular disorder was denied by the Board in March 2009 and 
also was not appealed.  Thus, the claims are no longer pending 
and the Board cannot consider the dates of those claims for a 
potential earlier effective date.

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of 
increased disability compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date; otherwise, the effective date will be the 
date of VA receipt of the claim for increase, or the date 
entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. 
§ 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997).

The United States Court of Appeals for Veterans Claims has held 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a claim 
for an increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App 125, 126 (1997).  Thus, three possible dates may be assigned 
depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to have 
occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective date 
regulations involves an analysis of the evidence to determine (1) 
when a claim for an increased rating was received and, if 
possible, (2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).  

In this case, even if the Board were to consider a TDIU claim 
under the provisions of 38 C.F.R. § 3.400(o)(2), the Veteran 
would still not be entitled to an effective date earlier than 
October 28, 2002.  

Here, the RO assigned an effective date of October 28, 2002, the 
date of the VA examination, where the Veteran was diagnosed with 
probable psychiatric disturbances secondary to military 
experience, which subsequently lead to the award of service 
connection for depression secondary to service-connected 
fibromyalgia.  In the rating decision on appeal, the RO rated the 
Veteran's depression as 50 percent disabling; GERD as 10 percent 
disabling; and residuals of fractured right distal fibula as 20 
percent disabling.  The Veteran's disabilities combined to 50 
percent from March 31, 1992; 70 percent disabling from October 
28, 2002; and 80 percent disabling from February 27, 2003.  Thus, 
the Veteran met the schedular requirements for TDIU effective 
October 28, 2002.  

The Veteran filed his present claim for entitlement to TDIU on 
February 7, 2002.  The effective date of an evaluation and award 
of compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  In 
this case, October 28, 2002, is the later date.  38 C.F.R. § 
3.400(o)(1).  The Board must determine whether unemployability 
due to the Veteran's service-connected disabilities was factually 
ascertainable on February 7, 2002.  

Thus, the Board must consider whether the Veteran met the 
criteria for an award of a TDIU earlier than October 28, 2002.  
Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that the 
Veteran meets the schedular requirements.  If there is only one 
service-connected disability, this disability should be rated at 
60 percent or more; if there are two or more disabilities, at 
least one should be rated at 40 percent or more with sufficient 
additional service- connected disability to bring the combination 
to 70 percent or more. 38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims (Court) 
has stated:

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine whether there 
are circumstances in this case apart from the non-service-
connected conditions and advancing age which would justify 
a total disability rating based on unemployability.  In 
other words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a different 
position than other veterans with an 80 [percent] combined 
disability rating.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, on February 7, 2002, the Veteran was service connected for 
fibromyalgia, evaluated as 40 percent disabling; and residuals of 
fractured right distal fibula, evaluated as 20 percent disabling.  
His combined rating as of February 7, 2002, was 50 percent.  (The 
ratings were confirmed by the Board in 2005 and the Board's 
decision was not appealed to the Court.  Consequently, the Board 
may not now look behind the propriety of those ratings.)  
Accordingly, before October 28, 2002, the Veteran did not meet 
the schedular criteria for TDIU. 

Regardless, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b). 

Rating boards should refer to the Director of the Compensation 
and Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed.  38 C.F.R. § 4.16(b). The rating board did not 
refer this case for extra-schedular consideration. 

The Board concludes that the Veteran was not unemployable due to 
his service-connected disabilities before October 28, 2002.  The 
Veteran has a high school education and approximately three years 
of college.  The Veteran last worked a corrections officer in May 
1992.  The Veteran has been in receipt of SSA benefits since 
February 1992 due to functional loss in his left hand; pain in 
his right knee; hiatal hernia and gastritis; and major depressive 
disorder, depressed type and panic anxiety disorder.  As 
explained above, the effective dates for the Veteran's depression 
is October 28, 2002, and for his GERD is February 27, 2003.  
Thus, in determining whether the Veteran was unemployable earlier 
than October 28, 2002, the effect of his depression and GERD on 
his unemployability cannot be considered.  Additionally, the 
effect of other disabilities that are not service-connected may 
also not be considered.  In this regard, the Board notes that the 
evidence shows that the Veteran has unstable angina, which 
requires a pacemaker and ankylosing spondylitis.  Neither of 
those disabilities are service connected.  

A review of the evidence does not show that the Veteran's 
service-connected disabilities of fibromyalgia and residuals of 
fractured right distal fibula alone rendered him unemployable.  
The Board concedes that the Veteran was unemployable; however, 
the evidence indicates that disabilities for which service 
connection was not yet in effect, in addition to his non-service 
connected angina and ankylosing spondylitis contributed to his 
unemployability.  

In sum, prior to October 28, 2002, the Veteran did not meet the 
criteria for a TDIU, nor did the medical evidence indicate that 
the Veteran was unemployable solely due to then service-connected 
disabilities.  Therefore, while the Veteran contends that the 
effective date for the grant of TDIU should be earlier than 
October 28, 2002, the record presents no evidentiary basis for 
the assignment of an earlier effective date.  The governing legal 
authority is clear and specific and VA is bound by it.  As a 
result, the Veteran's claim for an earlier effective date is 
denied.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against this earlier effective 
date claim.  The earliest possible effective date is the 
currently assigned date of October 28, 2002.


ORDER

Entitlement to an effective date earlier than October 28, 2002, 
for the award of service connection for depression secondary to 
service-connected fibromyalgia is denied.

Entitlement to an effective date earlier than February 27, 2003, 
for the award of service connection for GERD is denied.

Entitlement to an effective date earlier than October 28, 2002, 
for the award of a TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


